Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0827208 A2 (“Hokazono”).

Regarding claim 16, Hokazono shows (Fig. 1-2) a deep depletion metal-insulator-semiconductor (MIS) transistor (MISFET, col 4, ln 45), comprising: 
a source region (21 under source electrode contact 4) and a drain region (21 under drain electrode contact 3) made of doped semiconductor diamond (21 made of p-type semiconductor, col 5, ln 4 and 21 hydrogen terminating in diamond to make it p-type semiconductor, col 5 ln 48-49) of a first conductivity type (p-type); 
a channel region (semiconductor 21 with region under 6) made of doped semiconductor diamond of the first conductivity type, arranged between the source region and the drain region; 
a drift region (region under 6 of semiconductor 21 between source and drain) made of doped semiconductor diamond of the first conductivity type, arranged between the channel region and the drain region; and 
a conductive gate (6) arranged on the channel region and separated from the channel region by a dielectric layer (5, col 5, ln 1).
Regarding the limitation “wherein the MIS transistor is adapted to be turned off by creating a depletion across an entire thickness of the channel region”, it is reasonable to assume that the metal-insulator-semiconductor (MIS) transistor of Hokazano is capable of meeting the functional limitation, because Hokazano discloses a transistor that is apparently identical to the transistor that the applicant describes as being capable of performing the function (i.e. the MIS transistor is adapted to be turned off by creating a depletion across an entire thickness of the channel region). Because it is reasonable to assume that the Hokazano transistor is capable of performing the claimed function, the burden shifts to Applicants to show that it is not. See MPEP § 2114 (II).

claim 17, Hokazono shows (Fig. 1-2) a first layer (21) made of doped semiconductor diamond of the first conductivity type, having the source, drift and drain regions formed therein (as shown in claim 16); 
a source metallization (source electrode contact 4, col 5, ln 57) electrically connected to the source region; and 
a drain metallization (drain electrode contact 3, col 5, ln 56) electrically connected to the drain region.

Regarding claim 18, Hokazono shows (Fig. 1-2) the source (4) and drain metallizations (3) are arranged on the side of a same surface (top) of said first layer (21).

Regarding claim 19, Hokazono shows (Fig. 1-2) the channel region (semiconductor 21 with region under 6) is formed in said first layer (21).

Regarding claim 20, Hokazono shows (Fig. 1-2) the thickness of the first layer (21 under 6) at the level of the channel region is substantially the same as at the level of the source (21 under 4) and drain regions (21 under 3).

Regarding claim 21, Hokazono shows (Fig. 1-2) transistor according to claim 20, having a planar structure (as shown in fig. 1-2).

Regarding claim 23, Hokazono shows (Fig. 1-2) wherein the thickness of the first layer at the level of the channel region (21 below 6) is smaller than at the level of the source and drain regions [due to stopping layer 22 as shown].


Claims 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hokazono as applied to claim 20 or claim 18 respectively, in view of US 2018/0366568 A1 (“Huang”).

Regarding claim 22, Hokazono shows (Fig. 1-2) first layer, the conductive gate (6).
Hokazono does not show a semiconductor fin formed in said first layer, the conductive gate coating the upper surface and the lateral surfaces of a section of the fin.
Huang shows (Fig. 1B-1D) a semiconductor fin (106, para 68) formed in said first layer (103, channel), the conductive gate (104, para 63) coating the upper surface and the lateral surfaces of a section of the fin.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Hokazono, including first layer, with the invention of Huang.  
The motivation to do so is that the combination produces more coverage of channel by a gate structure improving drive capabilities (para 24).

Regarding claim 24, Hokazono shows (Fig. 1-2) the channel region and the first layer.
Hokazono does not show wherein the channel region is formed in a second layer made of doped semiconductor diamond of the first conductivity type, having a doping level different than that of the first layer.
Huang shows (Fig. 1B-1D) wherein the channel region (103, para 63) is formed in a second layer made of doped semiconductor diamond (para 64 lightly doped diamond) of the first conductivity type, having a doping level different than that of the first layer (101 or 102 of P+ doping).

The motivation to do so is that the combination produces reduce the ohmic contact resistance introduced by ohmic contacts (not shown) coupled to source 101 and drain 102 (para 64).

3. Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hokazono as applied to claim 18, in view of US 2012/0175679 A1 (“Marino”).

Regarding claim 25, Hokazono shows (Fig. 1-2) the channel region made of doped semiconductor diamond of the first conductivity type and the drain region, and dielectric layer.
Hokazono does not show comprising an additional channel region arranged between the channel region and the drain region, and an additional conductive gate arranged on the additional channel region and separated from the additional channel region by said dielectric layer.
Marino shows (Fig. 5) an additional channel region (42 below G2) arranged between the channel region (42 below G1) and the drain region, and an additional conductive gate (38) arranged on the additional channel region and separated from the additional channel region by said dielectric layer (46).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Marino, with additional gate, to the invention of Hokazono.
The motivation to do so is that the combination produces the predictable result of modulating the carrier density in the drift region, so that the control on the carrier transport is enhanced (Abstract).

4. Claim/s 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hokazono as applied to claim 17, in view of US 2016/0240654 A1 (“Ohtani”).

Regarding claim 26, Hokazono shows (Fig. 1-2) the source and drain metallizations and the first layer.
Hokazono does not show wherein the source and drain metallizations are arranged on the side of opposite surfaces of the first layer.
Ohtani shows (Fig. 7) the source (DE1, para 98) and drain (SW1, para 98) metallizations are arranged on the side of opposite surfaces of the first layer (2, para 96).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Hokazono, including opposite ended source and drain metallization, with the invention of Hokazono.  
The motivation to do so is that the combination produces vertical device having a super junction structure (para 7).

5. Claim/s 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hokazono as applied to claim 17, in view of WO 2012/072646 (“Pilkington”).

Regarding claim 27, Hokazono shows (Fig. 1-2) the source and drain metallizations and the first layer made of doped semiconductor diamond of the first conductivity type.
Hokazono does not show a third layer, having a heavier doping level than the first layer, forms an interface between the source and drain metallizations and the first layer.
Pilkington shows (Fig. 2B) a third layer (206’ upper most layer below 212’, 214’) made of doped semiconductor diamond of the first conductivity type, having a heavier 
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Pilkington, with third layer, to the invention of Hokazono.
The motivation to do so is that the combination produces the predictable result of low resistance between the source or drain contact and the first layer. 

6. Claim/s 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hokazono as applied to claim 17, in view of US 2010/0032008 A1 (“Adekore”).

Regarding claim 28, Hokazono shows (Fig. 1-2) the first layer (21) rests on a substrate (1) made of semiconductor diamond of the second conductivity type.
Hokazono does not show the substrate made of doped semiconductor.
Adekore shows (Fig. 5) the substrate (512, P) made of doped semiconductor (para 96 last part).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Hokazono, including substrate, with the invention of Adekore.  
The motivation to do so is that the combination produces lattice matching due to the doped substrate (para 96, last part).

7. Claim/s 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hokazono in view of Adekore as applied to claim 28 above, further in view of Pilkington.

claim 29, Hokazono shows (Fig. 1-2) doped semiconductor diamond of the first conductivity type (21, P-doped diamond), first layer (21) and substrate (1).
Hokazono in view of Adekore does not show a fourth layer made of doped semiconductor diamond of the first conductivity type, having a different doping level than the first layer, forms an interface between the substrate and the first layer.

    PNG
    media_image1.png
    873
    1211
    media_image1.png
    Greyscale

Pilkington shows (Fig. 2B) a fourth layer (shown above) made of doped semiconductor diamond of the first conductivity type, having a different doping level than the first layer (since topmost layer below 214’/212’ having higher doping level than other layers below it), forms an interface between the substrate (202’) and the first layer.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Pilkington, with fourth layer, to the invention of Hokazono in view of Adekore.
. 

8. Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hokazono in view of US 2018/0351448 A1 (“Igarashi”).

Regarding claim 30, Hokazono shows (Fig. 1-2) a deep depletion metal-insulator-semiconductor (MIS) transistor (MISFET, col 4, ln 45), comprising: 
a source region (21 under source electrode contact 4) and a drain region (21 under drain electrode contact 3) made of doped semiconductor diamond (21 made of p-type semiconductor, col 5, ln 4 and 21 hydrogen terminating in diamond to make it p-type semiconductor, col 5 ln 48-49) of a first conductivity type (p-type); 
a channel region (semiconductor 21 with region under 6) made of doped semiconductor diamond of the first conductivity type, arranged between the source region and the drain region; 
a drift region (region under 6 of semiconductor 21 between source and drain) made of doped semiconductor diamond of the first conductivity type, arranged between the channel region and the drain region; and 
a conductive gate (6) arranged on the channel region and separated from the channel region by a dielectric layer (5).
Hokazono does not show an assembly, comprising: 
a control circuit configured to: 
apply to the transistor a first gate-source voltage higher than or equal to its threshold voltage to place the transistor in an off state; and 
apply to the transistor a second gate-source voltage lower than its threshold voltage to place the transistor in an on state.
Igarashi shows (Fig. 1) a control circuit (2) configured to: 

apply to the transistor a second gate-source voltage lower than its threshold voltage to place the transistor in an on state (para 46).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Igarashi, with control circuit, to the invention of Hokazono.
The motivation to do so is that the combination produces the predictable result of   the switching element to protect a circuit by blocking a current flowing through the power supply conductive path (para 47 last part).

Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive. 
Regarding the argument “The concept of “deep depletion”, whose conduction is not 2D but into the volume of the epitaxy layer (here the channel) is not disclosed by Hokazono where simple depletion is used instead”, the examiner disagrees. The recitation “a deep depletion metal-insulator-semiconductor (MIS) transistor” in claim 1 or claim 30 has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In this claim, there are no further structural limitations imposed by the “deep depletion” recitation. 


claim 1 does not structurally distinguish over the Hokazano reference. Hokazano teaches a transistor operating as a depletion mode transistor (Col 5, lines 8-10). Since “channel” as being the only portion of the layer through which carriers are conducted and under such an interpretation when the transistor is operating in that mode it is turned off by creating a depletion across an entire thickness of the channel region. As such, the rejection is still considered to be valid and have been presented as a Final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASIUL HAIDER/Examiner, Art Unit 2819